DocuSign Envelope ID: 4DB5AB4D -E3FC-4D59-9147-5BC 7D9EE3097




                                                        Notice of Consent                               Exhibit A

                                      Thurston Beadle
                             i,                                , consent and agree to be a party-plaintiff to a lawsuit

             brought under the Fair Labor Standards Act for claims of unpaid wages against my former

             employer(s). I understand that this lawsuit is brought under the Fair Labor Standards Act. I hereby

             consent , agree, and opt-in to become a party-plaintiff and be bound by any judgment of the Court or

             any settlement of this action. I also designate Herrmann Law, PLLC, its associated attorneys, and any

             other attorneys with whom they may associate (“ the Attorneys” ) to prosecute my wage claims.

                             In the event the case is certified and then decertified, I authorize Herrmann Law, PLLC to

             use this Consent Form to re-file my claims in a separate or related action against my employer.

                       DocuSigned by:
                                                                                      6 / 19 / 2019

               -
              Nr   —
              Signature
                       569Q 1 BF 18 D4 t 4 b 1
                                                                                     Date

               Thurston Beadle

              Printed Name
